Citation Nr: 0726628	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  01-07 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right foot.

2.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to 
September 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A Travel Board Hearing in front of the undersigned Veterans 
Law Judge was held in September 2003.  A transcript of the 
hearing has been associated with the claim file.

In August 2004 the Board denied the veteran's claims.

In March 2006, the United States Court of Appeals for 
Veterans claims (Court) remanded the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regards to the issue of service connection for a 
psychiatric disorder including post-traumatic stress disorder 
(PTSD) the Board notes that the veteran, in a medical history 
form of February 2002 stated that he received psychiatric 
treatment from a Dr. McClain in San Jose, California in the 
1970's, and the U.C.S.F. University in 1969.  These treatment 
records are not part of the claims file and there is no 
indication that the RO attempted to obtain these records.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.   

In regards to the issue of service connection for 
degenerative joint disease of the right foot, the Board notes 
that the VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); see 38 U.S.C.A. §  5103A(d).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The veteran was granted service connection for bilateral pes 
planus via a rating decision of March 2003.  

VA examination report of February 2002 notes that the 
examiner opined that "I am of the opinion that the pre-
existing pes planus played at least some part in the 
progression of the right knee degenerative joint disease and 
degenerative disk disease and spinal stenosis."

Private medical records of May 2001 note that the veteran's 
lisfranc joint arthritis in the right foot was probably 
precipitated by significant unilateral knee valgus.

It appears that the medical evidence of record establishes a 
relationship between the veteran's arthritis of the right 
foot and a right knee disability.  Furthermore, the medical 
evidence of record establishes a relationship between 
arthritis of the right knee and the veteran's service 
connected pes planus.  Therefore, it is conceivable that 
there is a relationship between the veteran's degenerative 
joint disease of the right foot and his service connected pes 
planus.  A medical examination and opinion are required in 
order to determine the exact relationship between the 
veteran's service connected pes planus, valgus and/or 
degenerative joint disease of the right knee and the 
veteran's degenerative arthritis of the right foot.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic VA examination to determine 
the nature and etiology of any 
degenerative joint disease of the right 
foot and any disability of the right 
knee, to include valgus and degenerative 
joint disease, the veteran may currently 
have.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found degenerative 
arthritis of the right foot was caused 
or was aggravated by the veteran's 
service connected pes planus and/or any 
disability of the right knee or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically determine whether there is 
a Lisfranc type injury and whether such 
can be related to the knee?  The 
examiner should determine whether the 
same working conditions that gave rise 
to unnatural progression of pes planus 
were not also a cause or aggravating 
factor for the DJD.  (Joint motion.)  It 
is requested that reasoning be afforded 
in support of any opinion provided.

2.  The AOJ should consider the issue 
of secondary service connection for 
joint disease of the right foot.

3.  The AOJ should obtain any treatment 
records for a psychiatric disorder from 
Dr. McClain in San Jose, California in 
the 1970's, and from the U.C.S.F. 
University in 1969.  All records 
obtained should be associated with the 
claims file.  The request should 
include all admission records, hospital 
summaries and nurses notes, if any.  If 
no records are available, a negative 
response should be obtained and 
associated with the claims file.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



